PER CURIAM.
Defendant appeals from the trial court’s denial of his motion for postconviction relief. We affirm.
In 1993, Defendant pled nolo contendere to various charges, including attempted felony murder. In 1996, defendant filed a motion for postconviction relief, arguing that his conviction should be vacated pursuant to State v. Gray, 654 So.2d 552 (Fla.1995). We affirm on the authority of State v. Woodley, 22 Fla. L. Weekly S174, — So.2d- [1997 WL 151879] (Fla. Apr. 3, 1997), in which the supreme court held that “Gray does not apply retroactively to those cases where the convictions had already become final before the issuance of the opinion.”
AFFIRMED.